United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-1603
                      ___________________________

                            Stephen Wayne Carlson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

     Minnesota Department of Employment and Economic Development;
  Commissioner Katie Clark Sieben, in Official Capacity; Minnesota Governor
                     Mark Dayton, in Official Capacity

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                         Submitted: October 15, 2015
                          Filed: December 9, 2015
                               [Unpublished]
                               ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Stephen Carlson brought this action asserting claims under 42 U.S.C. § 1983.
In earlier proceedings, the district court1 dismissed the action, and this court affirmed.
Thereafter, the Supreme Court granted Carlson’s petition for a writ of certiorari and
directed reconsideration in light of an intervening decision that the Court had
rendered. This court then remanded the case to the district court. On remand, the
district court dismissed the action on narrower grounds, and Carlson now appeals that
dismissal, as well as the district court’s denial of a post-judgment motion.

       Having carefully reviewed the record and considered Carlson’s arguments on
appeal, we conclude that the district court properly dismissed the action based on the
doctrine of res judicata. See Yankton Sioux Tribe v. U.S. Dep’t of Health and Human
Servs., 533 F.3d 634, 639 (8th Cir. 2008) (de novo review of dismissal on grounds
of res judicata). Further, we conclude that the district court did not abuse its
discretion in denying Carlson’s post-judgment motion. See United States v. Metro.
St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (abuse-of-discretion review
of denial of Fed. R. Civ. P. 59(e) motion); Arnold v. Wood, 238 F.3d 992, 998 (8th
Cir. 2001) (abuse-of-discretion review of denial of Fed. R. Civ. P. 60(b) motion).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.

                                           -2-